DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment filed 03/03/2021.

	Claims 13-30 previously presented. Claims 31-32 have been added.

Claims 13-32 are pending.

Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2020.

	Claims 13-18 and 26-32 are subject of this office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, 16, 18, 26-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Freeman (US 5,681,579), Lipman (US 2004/0241215), Laskey (US 3,929,741), the article "Sepinov EMT 10", and optionally as evidenced by Han et al. (US 2004/0043135) as applied to claim 26, all references are of provided by IDS filed 02/13/2019.

Applicant Claims 
Claim 13 is directed to a dressing for wound treatment, comprising
a hydrocolloid; and
an elastomeric mass comprising one or more elastomers and a copolymer of a salt of 2-methyl-2-[(l-oxo-2-propenyl)amino]-l-propanesulfonic acid and of 2-hydroxyethylpropenoate ester,
wherein the copolymer is included in an amount sufficient for treating a wound of a subject, and
wherein the amount of the copolymer is between 0.1% and 20% by weight relative to the weight of the mass into which the copolymer is incorporated.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Freeman teaches wound dressing with superior absorption ability at a great rate 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Freeman suggest acrylate absorbent polymeric materials in wound dressing, however the reference does not explicitly teach the instantly claimed copolymer of a salt of 2-methyl-2-[(1-oxo-2-propenyl)amino]-I- propanesulfonic acid and of 2-hydroxyethylpropenoate ester and its sodium salt claimed by claim 13 and its amount as instantly claimed by claim 16. 
Lipman teaches wound dressing for wound treatment and managing skin wound during heavily exudate stage comprising polymeric absorbing material (abstract; ¶¶                         
                            ¶
                            ¶
                        
                     0009, 0015). The adhesive comprises elastomer to add dry tack to the adhesive (¶¶ 0032, 0038, 0039). The absorbing polymeric material comprises hydrocolloid and hydrophilic polymer, including polyacrylate polymer, in amount of from 10-70% (¶¶ 0051-0058, 0098). Hydrophilic polymer provides wet tack (¶ 0059). The dressing comprises active agent including wound healing and antimicrobial compounds such as silver sulfadiazine (¶¶ 0069, 0122). The reference further teaches styrene block copolymers and hydrocolloids including sodium carboxymethyl cellulose (¶¶ 0041-0042, 0054-0056).
Laskey teaches transparent copolymer capable of absorbing large amount of liquid and water while maintains shape and physical stability and having high degree of biocompatibility (abstract; co1.1, lines 30-59). The copolymer is useful for wound and burn dressing and for controlled release of drug including antibiotics and antimicrobial agents (col.2, lines 46-47, 54-55). The copolymer is a product of polymerization of 2- acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate (examples 3, 4 and 7). The reference teaches sodium salt of 2-acrylamido-2-methylpropanesulfonic acid (example 9).
The SEPINOV EMT 10 article teaches Sepinov EMT 10 copolymer is non-hemolyzing, non-denaturing, non-irritant and non-sensitizing. The copolymer can be included in topical compositions in an amount from 0.3 to 1.5% of the composition (see the entire document, and in particular page 19 and applications from page 22-30), and 0.9-2% (page 23-30).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide wound dressing comprising hydrocolloid, elastomer, active agent and absorbent acrylate polymer as taught by any of Freeman, and use absorbent in acrylate polymer in amount 10-70% as taught by Lipman, and replace the acrylate absorbent polymer with copolymer of 2-acrylamido-2- methylpropanesulfonic acid and hydroxyethyl acrylate, or its sodium salt, taught by Laskey. One would have been motivated to do so because Lipman teaches suitability of 10% of acrylate polymer as absorbent in a wound dressing and because Laskey teaches that the copolymer of 2- acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate is useful for wound and burn dressing and for controlled release of drug including antibiotics and antimicrobial agents, and is capable of absorbing large amount of liquid and water while maintains shape and physical stability and having high degree of biocompatibility. One would reasonably expect formulating biocompatible wound dressing comprising elastomer, active agent and copolymer of 2-acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate, wherein the dressing has excellent absorbency for the wound exudate to reduces wound maceration and promote its healing and meanwhile releases useful active agent to the wound to accelerate healing.
One having ordinary skill in the art would have been motivated to use 0.3 and 1.5% of the copolymer in the composition as taught by the article Sepinov because the article teaches suitability of such amounts in topical composition and teaches the copolymer is non-hemolyzing, non-denaturing, non-irritant and non-sensitizing.

Regarding the claimed amounts of the copolymer as claimed by claims 13, 18, 27, and 31 and 32, Lipman teaches polyacrylate polymers in wound dressing can be 10%, and the article Sepinov teaches 0.3-1.5%, and present claims 13, 18 27, 31 and 32 recite 0.1-20%, 1-5%, 5%-20%, 1-5% and 1-5%, respectively, that either overlap or fall within that taught by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). In any event, those of ordinary skill in the art would have been readily optimized effective dosages and amounts as determined by good medical practice and the clinical condition of the individual wound. Determination of the appropriate dosage involving the claimed copolymer would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, depending on variety of factors including the condition of the wound to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc. One having ordinary skill in the art would have determined the amount of the copolymer based on the extent of the exudate and the amount of active agent to be released. Amount of the active agent would be determined by one skilled in the art according to 
Further, the discovery of a new action underlying a known process does not make it patentable. MEHUBiophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, Inc. v. Union Oil Co. of CaL, 814 F.2d 628,633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. Since the references suggest all the components of the instant claims, the properties/function of the instant composition would be an intrinsic property. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). If the prior art meets the structure recited, the properties must be met or Applicant's claim is incomplete because products of materials cannot have mutually exclusive properties.  
Regarding claim 14, active substances are taught by all the cited references.
Regarding the sodium salt of the copolymer claimed by claim 16, is taught by Laskey.
Regarding the intended use of the copolymer for promoting and/or accelerating fibroblast proliferation as claimed by claim 26, while the intended use are not given patentable weight in claims are directed to composition, however, it is argued that the hydroxyethyl acrylate is known to improve cell compatibility including fibroblast, and hence fibroblast proliferation, as evidenced by Han. In any event, Laskey teaches wound dressing to absorb exudate that implies wound is dried up to improve healing, 
Regarding claims 28-32, Freeman teaches sodium carboxymethyl cellulose and poly(styrene-olefin-styrene) block copolymers.   
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Freeman, Lipman, Laskey and the article Sepinov, optionally as evidenced by Han, as applied to claims 13, 14, 16, 18, 26-32 above, and further in view of Michaeli (US 4,912,093, IDS filed 02/13/2019).

Applicant Claims 
Claim 15 recites the active substance is a sulfated saccharide, and claim 17 recites the active substance is potassium sucrose octasulfate.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	 The combined teachings of Freeman, Lipman, Laskey and the article Sepinov are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While the combination of the references teach wound dressing comprising active agent, however, the references do not specifically teach sulfated saccharide claimed by claim 8 and potassium sucrose octasulfate claimed by claims 15 and 17.
Michaeli teaches the use of sulfated saccharides and in particular potassium sucrose octasulfate for wound healing. Potassium sucrose octasulfate is effective in healing wounds that commonly resistant to natural healing process such as diabetic ulcers (abstract; col.2, lines 15-27). Potassium sucrose octasulfate can be incorporated in wound dressing (col.4, lines 34-61).
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide composition for wound dressing comprising 2-acrylamido-2- methylpropanesulfonic acid and hydroxyethyl acrylate copolymer and active agent wherein the composition is incorporated in elastomeric wound dressing as taught by combined teachings of Freeman, Lipman, Laskey, and the article Sepinov, and further add potassium sucrose octasulfate taught by Michaeli in the dressing. One would have been motivated to do so because Freeman and Lipman both suggest wound dressing comprising active agent that is known to treat wounds and because Michaeli teaches that potassium sucrose octasulfate is effective in healing wounds that commonly resistant to natural healing process such as diabetic ulcers. One would reasonably expect formulating elastomeric wound dressing comprising 2-acrylamido-2- 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103(a)
Applicant argues that, in general, it can be desirable in the healing process, especially during the granulation phase, to induce or accelerate cell proliferation and more specifically the proliferation of fibroblasts, which are the essential cells of this phase and which will result in the reconstruction of the connective tissue that makes it possible to heal the wound. Applicant has newly discovered that the use of a dressing for wound treatment that includes a copolymer of a salt of 2-methyl-2-[(l-oxo-2-propenyl)amino]-l-propanesulfonic acid and of 2-hydroxyethylpropenoate ester in particular amounts can lead to superior promotion and acceleration of fibroblast proliferation.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the claimed composition is taught by combination of the cited references including the amount of the claimed copolymer. Lipman teaches the amount of the acrylate polymer in wound dressing composition can be as low as 10% that falls within the claimed range. Further Sepinov reference shows 0.3%-1.5% of the claimed copolymer can be involved in topical composition and the polymer is non-hemolyzing, non-denaturing, non-irritant and non-sensitizing. One having ordinary skill in the art would have been motivated to use Verdeegal Brothers, Inc. v. Union Oil Co. of Cal., 814 F.2d 628,633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicants argue that the advantageous effects of the dressing for wound treatment as recited in claim 13 are demonstrated, for example, by the experimental work of the specification. The experimental work involves comparative analysis of a dressing that includes the claimed copolymer on promoting and/or accelerating fibroblast proliferation. In the experimental work, different amounts of the copolymer were applied to a plate containing seeded fibroblast cells (see pages 8- 12 of specification). As shown in the results on pages 12-13 of specification, the dressing in accordance with claim 13 promoted significantly more proliferation of fibroblast cells as compared to that of the control (compare proliferation amounts of Control and working examples 2-5).

In response to this argument it is noted that the examples in the present specification have many variables in terms of constituents and amounts of the tested composition. Table 3 does not show criticality of the lower limit of the claimed range that is 0.1%. Table 1 of the present specification shows that example 2 contains 1% of the claimed copolymer and examples 3, 4 and 5 each contain 5% of the claimed copolymer. However, the results of table 3 show fibroblast proliferation is best in examples 3 and 4 that contain 5%. Table 3 also shows example 5 that also contains 5% of the copolymer shows lower results than example 2 that contains 1%. The least 

Applicant argues that Freeman is directed to a wound dressing having a particular structure, and is silent as to the claimed copolymer, and in no way discloses or suggests that its use could lead to superior promotion and acceleration of fibroblast proliferation as demonstrated, for example, by the experimental work of the specification.

In response to this argument, it is noted that applicant argues against Freeman reference individually wherein obviousness is based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). If Freeman was to teach all the elements of the claimed product, the reference would have been an anticipatory reference. All the elements of the claimed product are taught by combination of the cited references. Promotion and acceleration of fibroblast proliferation is an expected property to be achieved from the product taught by the combination of the cited references. 

Applicant argues that Laskey is directed to a polymer product that is primarily intended to absorb and retain a superior amount of water, i.e., a product with a very high hydrophilic water absorbing property (see col. 1, lines 30-36). Laskey is silent as to their copolymers having any effect on fibroblast proliferation. Thus, Laskey does not disclose the advantageous effects of the present invention as demonstrated, for example, by the experimental work of the present specification.

In response to this argument, it is argued that Laskey teaches the claimed copolymer. Freeman teaches absorbent polymer in the wound dressing, and Lipman teaches polyacrylate absorbent polymer can be present in an amount of 10-70% in a 

Applicant argues that the rejection contends it would have been obvious to replace Lipman’s hydrophilic polymer, which can include hydrocolloids, with the copolymer as taught by Laskey. However, Lipman’s polymer is distinct from Laskey’s polymer in terms of their functions within the context of the claimed dressing for wound treatment. That is, on the one hand, the hydrocolloid, which may for example be sodium carboxymethylcellulose, has its well-known function of absorbing liquid. The claimed copolymer on the other hand, has a different function in the context of the claimed dressing for wound dressing, because when it is present in particular amounts as recited in claim 13, it has been found to stimulate fibroblast proliferation, as shown in the working examples in the present specification.

In response to this argument, it is argued that the rejection is not based on replacing hydrocolloid taught by the combination of Freeman and Lipman with the copolymer taught by Laskey, but rather replacing the acrylate polymer taught by the combination of the references with the copolymer of Laskey. Lipman teaches a wound 10-70% absorbent acrylate polymer as taught by combination of Freeman and Lipman, and replace the acrylate absorbent polymer with copolymer of 2-acrylamido-2- methylpropane-sulfonic acid and hydroxyethyl acrylate, or its sodium salt, taught by Laskey because Lipman teaches suitability of 10% of acrylate polymer as absorbent in a wound dressing and because Laskey teaches that the copolymer of 2- acrylamide -2-methylpropanesulfonic acid and hydroxyethyl acrylate is useful for wound and burn dressing and for controlled release of drug including antibiotics and antimicrobial agents, and is capable of absorbing large amount of liquid and water while maintains shape and physical stability and having high degree of biocompatibility. The claimed wound dressing would have been obvious from combination of the cited references.

Applicant argues that Laskey and Lipman are silent as to any reason for bridging the distinction, and the rejection does not address this as such. In effect, the water-soluble and/or water-swellable polymer that may be present in a range of 10% to 70% of the fluid-absorbing pressure-sensitive adhesive material, as set out in [0058] of Lipman and discussed by the rejection, refers to the polymer with the central water-absorbing function. Laskey also in fact, in its list of possible applications for the copolymer, envisages merely a water-absorbing property (see column 3, lines 35-36). The construction of the rejection is based on the idea that combinations of highly water absorbing polymers were per se obvious for the skilled person, but it has not been demonstrated that the concept underpinning the present invention, to the effect that the two hydrophilic polymers have quite different functions, was at all obvious. As such, one would not have reasonably expected that substituting Lipman’s polymer for Laskey’s copolymer could lead to the superior results as demonstrated, for example, by the experimental work of the specification.

In response to this argument, it is argued that the cited references in combination teaches all the claimed ingredients of the present wound dressing, and suggests the claimed amount of the copolymer. The present claims are directed to composition, and all the elements of the claimed composition are taught by combination of the cited references. The claimed hydrocolloids and elastomers are taught by the cited references Freeman and Lipman. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Exparte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The function of the wound dressing of the prior art and its effect on the wound would be expected since combination of the cited references suggests the instant composition and the amount of the copolymer. Han teaches hydroxyethyl acrylate is known to improve cell compatibility including fibroblast, and hence fibroblast proliferation’ According to In re Thuau, 57 USPQ 324; Exparte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.

Applicant argues that Sepinov likewise is silent as to the distinct functions of hydrocolloids and the claimed copolymer within the context of the wound dressing. Thus, it would not have been obvious to combine the references and achieve the advantageous effects as demonstrated, for example, by the experimental work of the specification.

In response to this argument, it is argued that wound treatment by 2-acrylamido-2-methylpropanesulfonic acid and hydroxyethyl acrylate copolymer is implied by the teaching of Laskey. Sepinov is the copolymer used by applicant to practice the present invention. The wound dressing taught by the combination of the prior art would promote wound healing by absorbing excess water and inhibiting wound maceration, hence wound healing is inevitably accelerated by fibroblast proliferation. Sepinov is relied upon 

Applicant has unexpectedly discovered that the that the use of a copolymer of a salt of 2-methyl-2-[(l-oxo-2-propenyl)amino]-l-propanesulfonic acid and of 2-hydroxyethylpropenoate ester in the context of the claimed wound dressing leads to superior promotion and acceleration of fibroblast proliferation as demonstrated, for example, by the experimental work of the specification. Such superior effects would not have been reasonably expected from the combination of the references.

In response to this argument, applicant’s attention is directed to the scope of the current claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Increased proliferation of fibroblasts, does not render the claimed invention patentable distinct. Applicant did not show that the results would have been unexpected when compared to the closest prior art. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (holding that: “when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art”). Applicant adduces no persuasive evidence to demonstrate that the allegedly unexpected and beneficial properties of their composition would have been unexpected and different in kind from those properties of compositions taught by the prior art. See Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004) (holding that unexpected results that are probative of nonobviousness are those that are “different in kind and not merely in degree from the results of the prior art”). Moreover “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or In re Best, 562 F.2d 1252, 1255 (C.C.P.A. 1977). Applicant has adduced no persuasive evidence of record to demonstrate that the claimed composition has properties that would not have been present in the compositions taught by the combined prior art when combined in the concentrations taught by the prior art. Absent any such evidence of record, Applicant has not met the burden of overcoming the Examiner’s prima facie conclusion that the claims are obvious over the combined cited prior art. 

Applicant argue that Michaeli is relied on for the use of potassium sucrose octasulfate, and does not remedy the deficiencies of Freeman, Lipman, Laskey and Sepinov. Thus, the combination of the cited references does not disclose or suggest the features of claim 13 or the accompanying advantages. Claims 15 and 17 ultimately depend on claim 13, and are patentable over the cited references for at least the same reasons as claim 13. 

In response to this argument, the examiner repeats the argument as for claim 13 as set forth in this office action. The limitations of claims 15 and 17 that are missing from Freeman, Lipman, Laskey and Sepinov are taught by Michaeli. Michaeli is relied upon for solely teaching potassium sucrose octasulfate taught in wound dressing because it is effective in healing wounds that commonly resistant to natural healing process such as diabetic ulcers. Michaeli satisfies the purpose for which it was applied.

Applicant argues that new claims 31 and 32 recite that the amount of the copolymer is between 1% and 5% by weight relative to the weight of the mass into which the copolymer is incorporated. 

In response to this argument, it is argued that the claimed amount of the copolymer as claimed by claims 31 and 32 is taught by Sepinov. Poly(styrene-olefin-styrene) block copolymer and the hydrocolloid sodium carboxymethylcellulose are taught by Freeman. The superior effects in the experimental work of the specification is expected from the combination of the cited references, as set forth in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/Primary Examiner, Art Unit 1611   

/I.G./